DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-6, 9, 11-12, 14-19, 21-22, 24 and 28 are pending.
All claims are rejected.

Response to Arguments
Pursuant of Applicant’s amendments filed 07/21/2022, claim 2 element “structural imaging system” is no longer interpreted under 35 U.S.C. 112(f).
Applicant remarks on pages 9-12 of Applicant’s responses filed 07/21/2022 that Volokh does not teach a collimator with diametrically extending apertures. Applicant’s position has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejections are hereby made in view of newly found prior art, Hampel, W.W. US 5,054041 which teaches a collimator with diametrically extending apertures (see figs. 2-3). In combination, Volokh and Hampel teach all the limitations of the independent claims.
Therefore, the claims stand rejected.

Withdrawn Objections
The objection made to claims 12 and 14 have been withdrawn pursuant of applicant's amendments filed on 07/21/2022.

Withdrawn Rejections
Pursuant of applicant's amendments filed on 07/21/2022, rejections made to claims 1-2, 4-6, 8-9,11-12,14-19, 22, 24 and 28 under 35 U.S.C. 112(b) have been withdrawn.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh, et al., US 20130320234 in view of Hampel, W.W., US 5,054041.


Regarding claim 1, Volokh teaches an imaging system for tomographic imaging of a body portion of a patient (see imaging system 50 of fig. 1 and paragraph 23), 
the system comprising: 
a surface (see chair 104 of fig. 4) for supporting the body portion of the patient (paragraph 37); 
a detector assembly (detectors 52 housed in the rotating portion 54 of the gantry 56, according paragraph 23) configured to be positioned proximate the body portion (see figs. 4 and 5, and paragraph 39 for the position of the gantry 56 containing the rotating portion 54 and the detectors 52 with respect to the chair 104 on which the patient is supported), 
the detector assembly comprising: 
at least one solid state detecting unit (paragraph 25) comprising: 
a nuclear detector (cadmium zinc telluride (CdZnTe) of the detectors in paragraph 25); and 
a collimator (pinhole collimators 84 of fig. 3 in paragraph 25) and 
a processor (processor 70 of fig. 1 and paragraph 26) for receiving collected data from the detector assembly (see paragraph 26).
Volokh does not teach a collimator having multiple apertures extending diametrically through the collimator that define.
However, Hampel teaches a collimator 38 of fig. 2 for controlling the angle of the fan beam axis of a collimated fan beam (see claim 1) the collimator 38 having multiple apertures (slots 41 of fig. 2) extending diametrically through the collimator that define a solid collection angle (see col. 4, lines 56-64. Also see figs. 3A and 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s detector such that the collimator includes multiple apertures extending diametrically through the collimator that define a solid collection angle as such modification would ensure dimensional accuracy and repeatability of the fan beam (see col. 5, lines 1-3 of Hampel).

Regarding claim 5, Volokh in view of Hampel teaches all the limitations of claim 1. 
Claim 5 is directed to an intended use of the system of claim 1 as it recites that the system is for non-invasive imaging of the prostate of the patient. Volokh mentions in paragraph 20 that nuclear medicine imaging of other areas of interest of the patient are imaged by the detector and paragraph 25 includes that the detectors are arranged about the object to be imaged such as the patient or the region of interest or the organ and such arrangement as depicted in figs. 9 and 10, and stated in paragraph 27, for the imaging of a brain or heart of a patient do not require an invasive approach into the person’s body. Since the imaging system of Volokh is capable of imaging other areas of interest within the patient, and further is capable of imaging a lower portion of the body, and since Volokh teaches all the structural features of the system as claim in claim 1, Volokh, hence, meets the limitation of claim 5. See MPEP 2115.

Regarding claim 11, Volokh in view of Hampel teaches all the limitations of claim 1. 
Volokh further teaches wherein the nuclear detector is a cadmium zinc telluride (CZT) based radiation detector (see paragraph 25).

Regarding claim 14, Volokh in view of Hampel teaches all the limitations of claim 1. 
Volokh further teaches wherein the surface is a horizontal surface (see middle portion 112), the detector assembly (detectors 52) secured at an vertically extending angle to the horizontal surface (see figs. 1, 4-6 for the arrangement of the detectors vertically with respect to the middle portion 112 of the chair 104).

Regarding claim 15, Volokh teaches a method for non-invasive imaging of a body portion of a patient (see paragraph 47), the method comprising: 
aligning the body portion of the patient adjacent a detector assembly (see step 156 of fig. 11 and paragraph 48); 
imaging the body region of the patient using at least one solid-state detecting unit (paragraph 25) within the detector assembly (see step 160 of fig. 11 and paragraph 49), the solid-state detecting unit comprising: a nuclear detector (cadmium zinc telluride (CdZnTe) of the detectors in paragraph 25); and 
a collimator (pinhole collimators 84 of fig. 3 in paragraph 25), and 
processing the collected image data from the detector assembly (see paragraph 26).
Volokh does not teach a collimator having multiple apertures extending diametrically through the collimator that define.
However, Hampel teaches a collimator 38 of fig. 2 for controlling the angle of the fan beam axis of a collimated fan beam (see claim 1) the collimator 38 having multiple apertures (slots 41 of fig. 2) extending diametrically through the collimator that define a solid collection angle (see col. 4, lines 56-64. Also see figs. 3A and 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s detector such that the collimator includes multiple apertures extending diametrically through the collimator that define a solid collection angle as such modification would ensure dimensional accuracy and repeatability of the fan beam (see col. 5, lines 1-3 of Hampel).

Claim 2, 4, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh in view of Hampel, as applied to claim 1 above, and further in view of Huber, et al., US 20100198063.

Regarding claim 2, Volokh in view of Hampel teaches all the limitations of claim 1.
Volokh in view of Hampel fails to teach wherein the detector assembly further comprises a structural imaging system to provide structural image data of the body portion to the processor wherein the structural imaging system is an ultrasound system or an x-ray system.
However, Huber teaches a tomographic imaging system (see fig. 5b and paragraphs 73-74) similar to Volokh’s imaging system, wherein the detector assembly (see fig. 5b for the dual PET-Transrectal ultrasound (TRUS) system) further comprises a structural imaging system (TRUS probe of paragraph 73) to provide structural image data of the body portion (paragraph 73 includes that the probe acquires a series of 2D TRUS images) to the processor (paragraph 48) wherein the structural imaging system is an ultrasound system (TRUS probe of paragraph 73) or an x-ray system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system, as modified by Hampel, to include a structural imaging system to provide structural image data of the body portion to the processor, as taught by Huber, as such an inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Regarding claim 4, Volokh in view of Hampel and Huber teaches all the limitations of claim 2.
Volokh in view of Hampel fails to teach wherein the processor is configured to process the collected data to generate nuclear image data and match coordinate systems of the structural image data and the nuclear image data and overlay the resulting images.
However, Huber further teaches wherein the processor is configured to process the collected data to generate nuclear image data (paragraph 45) and match coordinate systems of the structural image data and the nuclear image data (paragraph 46) and overlay the resulting images (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system, as modified by Hampel, to process the collected data to generate nuclear image data and match coordinate systems of the structural image data and the nuclear image data and overlay the resulting images, as taught by Huber, as such a inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Regarding claim 16, Volokh in view of Hampel teaches all the limitations of claim 15.
Volokh in view of Hampel fails to teach imaging the prostate region using an ultrasound transducer situated within the detector assembly.
However, Huber teaches imaging the prostate region using an ultrasound transducer (paragraph 28) situated within the detector assembly (see fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system, as modified by Hampel, to image the prostate region using an ultrasound transducer situated within the detector assembly, as taught by Huber, as such a inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Regarding claim 17, Volokh in view of Hampel and Huber teaches all the limitations of claim 16.
Volokh in view of Hampel fails to teach wherein processing the collected image data comprises determining and matching coordinate systems of ultrasound image data and nuclear image data and overlaying the resulting images.
However, Huber further teaches wherein processing the collected image data (paragraph 45) comprises determining and matching coordinate systems of ultrasound image data and nuclear image data (paragraph 46) and overlaying the resulting images (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system, as modified by Hampel, to process the collected data to generate nuclear image data and match coordinate systems of the structural image data and the nuclear image data and overlay the resulting images, as taught by Huber, as such a inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Regarding claim 18, Volokh in view of Hampel teaches all the limitations of claim 15.
Volokh in view of Hampel fails to teach wherein the body portion is a prostate region of the patient.
However, Huber teaches wherein the body portion is a prostate region of the patient (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system, as modified by Hampel, for imaging a prostate region of a patient, to improve the diagnosis and treatment of cancer of specific regions of the body, such as the prostate. See paragraph 6 of Huber. 

Regarding claim 21, Volokh teaches an imaging system for tomographic imaging of a body portion of a patient (see imaging system 50 of fig. 1 and paragraph 23), the system comprising: 
a detector assembly (detectors 52 housed in the rotating portion 54 of the gantry 56, according to paragraph 23) configured to be positioned proximate the body portion (see figs. 4 and 5 and paragraph 39 for the position of the gantry 56, containing the rotating portion 54 and the detectors 52, with respect to the chair 104 on which the patient is supported), the detector assembly comprising: 
at least one solid state detecting unit (paragraph 25), each of the at least one solid state detecting unit comprising a collimator (pinhole collimators 84 of fig. 3 in paragraph 25); and 
a processor (processor 70 of fig. 1 and paragraph 26) for receiving collected data from the detector assembly (see paragraph 26).
Volokh does not teach a collimator having multiple apertures extending diametrically through the collimator that defines a solid collection angle.
However, Hampel teaches a collimator 38 of fig. 2 for controlling the angle of the fan beam axis of a collimated fan beam (see claim 1) the collimator 38 having multiple apertures (slots 41 of fig. 2) extending diametrically through the collimator that define a solid collection angle (see col. 4, lines 56-64. Also see figs. 3A and 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s detector such that the collimator includes multiple apertures extending diametrically through the collimator that define a solid collection angle as such modification would ensure dimensional accuracy and repeatability of the fan beam (see col. 5, lines 1-3 of Hampel).

Volokh in view of Hampel does not teach that the detector assembly comprises a structural imaging system.
However, Huber teaches a tomographic imaging system (see fig. 5b and paragraphs 73-74) similar to Volokh’s imaging system, wherein the detector assembly comprises a structural imaging system (see fig. 5b for the dual PET-Transrectal ultrasound (TRUS) system) further comprises a structural imaging system (TRUS probe of paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system, as modified by Hampel, to include a structural imaging system, as taught by Huber, as such a inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Claim 6, 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh in view of Hampel, as applied to claim 1 and further in view of Hugg, et al., US 20080142719.

Regarding claim 6, Volokh in view of Hampel teaches all the limitations of claim 1. 
Volokh in view of Hampel fails to teach wherein the collimator is generally cylindrical and has multiple apertures arranged in a line which define the solid collection angle having an axis.
However, Hugg teaches a SPECT system 10 of fig. 1 wherein the collimator (collimator 12) is generally cylindrical (see fig. 2) and has multiple apertures (outer slits 54a-54e) arranged in a line which define the solid collection angle having an axis (see fig. 2 and paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s detector assembly, as modified by Hampel, in a generally cylindrical shape with multiple apertures arranged in a line which define the solid collection angle having an axis, as taught by Hugg, as such arrangement allows rays the desired rays to pass through the collimator. See paragraph 5 of Hugg. 

Regarding claim 9, Volokh in view of Hampel and Hugg teaches all the limitations of claim 6.
Volokh in view of Hampel fails to teach wherein the detector assembly further comprises a motion actuator coupled to the at least one solid state detecting unit to rotate at least one of the collimator and the nuclear detector about the an axis of the collimator during data acquisition.
However, Hugg teaches wherein the detector assembly further comprises a motion actuator coupled to the at least one solid state detecting unit to rotate at least one of the collimator and the nuclear detector about the an axis of the collimator during data acquisition (see paragraphs 29-30 and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s detector assembly, as modified by Hampel, with a motion actuator coupled to the at least one solid state detecting unit to rotate at least one of the collimator and the nuclear detector about the an axis of the collimator during data acquisition, as taught by Hugg, as such arrangement allows rays the desired rays to pass through the collimator. See paragraph 5 of Hugg. 

Regarding claim 19, Volokh in view of Hampel teaches all the limitations of claim 15.
Volokh in view of Hampel does not teach rotating at least one of the collimator and the nuclear detector about an axis of the collimator during imaging.
However, Hugg teaches rotating at least one of the collimator and the nuclear detector about an axis of the collimator during imaging (see paragraphs 29-30 and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s detector assembly, as modified by Hampel, rotating at least one of the collimator and the nuclear detector about an axis of the collimator during imaging, as taught by Hugg, as such arrangement allows rays the desired rays to pass through the collimator. See paragraph 5 of Hugg. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Volokh in view of Hampel, as applied to claim 1 above, and further in view of Furuta, M., US 20140128729.

Regarding claim 12, Volokh in view of Hampel teaches all the limitations of claim 1.
Volokh further teaches wherein the surface is on a seat (see chair 104 of figs. 4-5 and paragraph 37), 
the seat: having a support surface and an opposed surface (see figs. 4-5 and paragraph 37 for the chair 104 which includes an upper surface on which a patient sits and an opposed surface), and defining an opening (58 of figs. 4 and 5 and paragraph 24); and 
Volokh in view of Hampel does not teach that the detector assembly is positioned proximate the opposed surface adjacent the periphery of the opening, 
wherein the detector assembly comprises a plurality of the solid state detection units positioned along the periphery proximate the opening.
Furuta teaches a mammo-PET apparatus (fig. 1) where a detector assembly (detector ring 6 comprising gamma ray detectors 7) positioned proximate (see fig. 1 for the positioning of the gamma ray detectors 7) an opposed surface of a patient support unit 2 adjacent the periphery of the opening (opening 4), 
wherein the detector assembly comprises a plurality of the solid state detection units positioned along the periphery proximate the opening (see figs. 1 and 2 and paragraphs 64-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s system, as modified by Hampel, to rearrange the detectors positioned along the periphery proximate an opening of the chair 104, as taught by Furuta, to provide the detectors adjacent to the site to be image, hence improving sensitivity of detection. See paragraph 4 of Furuta. 

Claim 22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh in view of Hampel and Hugg, as applied to claim 19 above, and further in view of Hubber.

Regarding claim 22, Volokh in view of Hampel and Hugg teaches all the limitations of claim 19
Volokh teaches that the solid state detecting unit is a gamma detecting unit (see paragraph 23)
Volokh in view of Hampel and Hugg does not teach wherein the structural imaging system is an x-ray system or an ultrasound system.
However, Huber further teaches wherein the structural imaging system is an x-ray system or an ultrasound system (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system, as modified by Hampel and Hugg, to image the prostate region using an ultrasound transducer situated within the detector assembly, as taught by Huber, as such a inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Regarding claim 24, Volokh in view of Hampel and Hugg teaches all the limitations of claim 19.
Volokh in view of Hampel and Hugg fails to teach wherein the processor is configured to process the collected data to determine and match coordinate systems of ultrasound image data and nuclear image data and overlay the resulting images.
However, Huber further teaches a tomographic imaging system (see fig. 5b and paragraphs 73-74) wherein the processor (workstation in paragraph 49) is configured to process the collected data (paragraph 45) to determine and match coordinate systems of ultrasound image data and nuclear image data (paragraph 46) and overlay the resulting images (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system, as modified by Hampel and Hugg, to process the collected data to determine and match coordinate systems of ultrasound image data and nuclear image data and overlay the resulting images, as taught by Huber, as such a combination of information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Regarding claim 28, Volokh in view of Hampel and Hugg teaches all the limitations of claim 21.
Volokh further teaches wherein each of the at least one solid state detecting unit further comprises a collimator defining a solid collection angle (see fig. 3); and a nuclear detector (82) at least partially surrounding the collimator (see fig. 3 and paragraph 30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         

                                                                                                                                                                                  /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793